8/10/2020           Case 1:20-cv-03746-LJL Document    113-1
                                                Mail - Dov B. GoldFiled
                                                                  - Outlook08/13/20 Page 1 of 3



       RE: Convergen: Outstanding Requests
       Ryan M. Billings <RBillings@kmksc.com>
       Thu 8/6/2020 2 53 PM
       To: Dov B. Gold <dgold@seidenlegal.com>
       Cc: Michael Stolper <mstolper@seidenlegal.com>; Benjamin D. LaFrombois <blafrombois@vonbriesen.com>; William E.
       Fischer <wfischer@vonbriesen.com>
       Dov,

       My clients ﬁnd your email (sent 30 days after my July 7 email, to which it responds) to be most
       perplexing.

       The Court permitted expedited discovery solely for purposes of collecting evidence to present to the
       Court concerning Plaintiffs’ Motion for a Preliminary Injunction. The required time to exchange evidence
       in support of or opposition to Plaintiffs’ Motion expired on Tuesday (8/4) at noon eastern, without
       Plaintiffs having exchanged any evidence (or having responded to our clients’ June 11 document
       requests, including requests for evidence Plaintiffs intended to submit in support of their Motion). Thus,
       the window to present evidence on the Motion is closed, and with it expedited discovery.

       I note as well that Plaintiffs have not responded to my correspondence from Tuesday, which I sent
       shortly after expiration of the deadline, inquiring as to Plaintiffs’ intentions given that they did not serve
       any evidence. With no evidence to be presented to the Court by the Plaintiffs, we assume that Plaintiffs’
       Motion is withdrawn.

       Ryan

       Ryan M. Billings, Esq.
       Kohner, Mann & Kailas, S.C.
       4650 N. Port Washington Rd.
       Washington Bldg., 2nd Floor
       Milwaukee, WI 53212-1059
       Phone: 414.962.5110
       Fax: 414.962.8725
       Email: rbillings@kmksc.com
       Web / Bio



       From: Dov B. Gold <dgold@seidenlegal.com>
       Sent: Thursday, August 6, 2020 11:47 AM
       To: Ryan M. Billings <RBillings@kmksc.com>
       Cc: Michael Stolper <mstolper@seidenlegal.com>
       Subject: Convergen: Outstanding Requests

       Ryan,

       Please see the outstanding requests below.

       iPhone 8 - The iPhone 8 is just like the laptop and Libra property so we should get it all. Brooks
       has no right to privacy on a company device.

       iPhone 11 - In the attached December 2019 email, Brooks tells Libra's IT department that he
       uses his personal iPhone for work purposes. We continue to request imaging of this device.

https://outlook.ofﬁce.com/mail/search/id/AAMkADA5Y2YyMGQ1LWI5YTQtNDc5Zi1iOTQ0LTVkNjRkZjhjZmE4NgBGAAAAAAAlj2DuxwCXQLeKPSAzqAlt…   1/3
8/10/2020         Case 1:20-cv-03746-LJL Document          113-1
                                                    Mail - Dov B. GoldFiled
                                                                      - Outlook08/13/20 Page 2 of 3

       Production - We are entitled to production; a blanket denial because you responded to
       interrogatories is not acceptable. We need to know what trade secrets and confidential
       information has been shared. We also need to know who at each of the LLCs obtained the
       information. Production is not a replacement for interrogatories.

       The email account referenced for Mr. Andueza in the document request is a personal hotmail
       account. Of course Plaintiffs do not have access to these email records, which would have been
       sent outside the ordinary course of business. However, Hansen and CEW do have access to
       such emails as they attached one to their Wisconsin complaint, likely provided by Brooks.

       You have wrongly and admittedly taken a very narrow view of our requests such that you could
       not find a single responsive document. Our requests concerning Trade Secrets and Confidential
       Information to Ms. Brooks (a non-party) survived your motion to quash.

       Please confirm that you were not able identify any contingent interests in CEW and any entities
       in the chain of ownership of CEW. This would include convertible loans, warrants, options or
       other financial interests.

       iCloud - Libra has no access to the iCloud account(s) used by the iPhones. A forensic backup
       of the iCloud can be done remotely with the username and password to the associated
       accounts, which we do not have. This has already been explained.

       One Drive and other cloud services - As part of our ongoing forensic analysis, we have
       learned that Brooks saved a significant amount of Plaintiffs' data onto a Onedrive account that
       was disconnected from his Libra laptop before he allowed us to image it. Brooks also used the
       Ondedrive to store documents related to the fraudulent scheme. We have also learned that
       Brooks accessed the following cloud services from his Libra laptop: Box, Dropbox, Skydrive,
       and Google Drive. We also understand that at least one of these additional accounts was used
       as part of the fraudulent scheme. We demand a forensic backup of each of these accounts and
       for a complete disclosure listing all documents names (with file paths) stored on these accounts.
       Brooks' cloud storage of Plaintiffs' data was not disclosed to Plaintiffs.

       External Drives - We also learned in our forensic analysis that Brooks backed up Plaintiffs'
       data from the Libra laptop onto at least one (and possibly 5) external memory device(s) before
       he allowed us to image it and after this lawsuit was filed and after the Court issued the TRO.
       This also is a significant amount of data that Mr. Brooks retained without disclosing to Plaintiffs.
       We demand immediate disclosure of all custodians of Plaintiffs' data and their immediate
       removal from Brooks' possession.

       Email accounts - Brooks uses other email accounts besides stevebrooks17@gmail.com.
       Please advise what email accounts you have placed a hold on and searched as part of our
       requests.


       Dov Byron Gold, Esq.
       Seiden Law Group LLP
       Attorneys at Law
       469 7th Avenue
       New York, NY 10018
       (Office) +1.646.766.1703
       seidenlawgroup.com

       CONFIDENTIALITY NOTICE: The contents of this email message and any attachments are intended solely for the
       addressee(s) and may contain confidential and/or privileged information and may be legally protected from disclosure. If you

https://outlook.ofﬁce.com/mail/search/id/AAMkADA5Y2YyMGQ1LWI5YTQtNDc5Zi1iOTQ0LTVkNjRkZjhjZmE4NgBGAAAAAAAlj2DuxwCXQLeKPSAzqAlt…        2/3
8/10/2020             Case 1:20-cv-03746-LJL Document    113-1
                                                  Mail - Dov B. GoldFiled
                                                                    - Outlook08/13/20 Page 3 of 3

       are not the intended recipient of this message or their agent, or if this message has been addressed to you in error, please
       immediately alert the sender by reply email and then delete this message and any attachments. If you are not the intended
       recipient, you are hereby notified that any use, dissemination, copying, or storage of this message or its attachments is strictly
       prohibited.

       保密申明：本电邮(包括任何附件)可能含有机密资料并受法律保护。如您不是正确的收件⼈，请您⽴即通知寄信⼈并删除本邮
       件。请不要将本电邮进⾏复制并⽤作任何其他⽤途、或透露本邮件之内容。




https://outlook.ofﬁce.com/mail/search/id/AAMkADA5Y2YyMGQ1LWI5YTQtNDc5Zi1iOTQ0LTVkNjRkZjhjZmE4NgBGAAAAAAAlj2DuxwCXQLeKPSAzqAlt…              3/3
